Citation Nr: 0506800	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  00-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972, with service in the Republic of Vietnam from September 
1971 to March 1972.  Pertinent evidence of record is to the 
effect that, while in service, the veteran served with the 
food service, and as a cook.  Awards and commendations given 
the veteran include the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 60 
Device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a rating decision in May 1996, of which the veteran was 
informed that same month, the RO denied entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the May 1996 decision 
denying entitlement to service connection for post-traumatic 
stress disorder, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
post-traumatic stress disorder.  

In that regard, in correspondence of October 2003, the U.S. 
Armed Services Center for Unit Records Research (USASCRUR) 
indicated that they were unable to verify attacks against 
Vinh Long, the documented base camp location of the 
7th Squadron, 1st Calvary, the veteran's unit during his tour 
of duty in the Republic of Vietnam.  However, in that same 
correspondence, USASCRUR noted that Morning Reports (DA Form 
1) which could be used to verify daily personnel actions, 
such as wounded in action, killed in action, missing in 
action, or transfers, could be ordered from the Director of 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  

In correspondence of November 2003, the veteran requested 
that the RO obtain from the NPRC the aforementioned Morning 
Reports.  However, based upon a review of the veteran's 
claims folder, it would appear that such records have not yet 
been procured.

Under the circumstances, and in deference to the request of 
the veteran's accredited representative, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) located 
in St. Louis, Missouri, with the request 
that they furnish copies of all Morning 
Reports for the 164th Combat Aviation 
Group, and the 7th Squadron, 1st Calvary 
for the period extending from September 
1971 to March 1972.  All such reports, 
when obtained, should be made a part of 
the veteran's claims folder.

2.  In addition, any pertinent VA or 
other inpatient or outpatient treatment 
records, subsequent to January 2004, the 
date of the most recent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  Following receipt of the 
aforementioned information, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors in service, it 
should arrange for the veteran to be 
examined by a psychiatrists who, 
preferably, has not heretofore seen or 
examined him.  The RO should specify for 
the examiner the stressor or stressors 
which it has determined are established 
by the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of post-
traumatic stress disorder have been 
satisfied.  

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
consider the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should also comment 
explicitly on whether there is a link 
between such stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folder must be made available 
to the examiners prior to their 
examinations

5.  The RO should then review the case to 
determine whether new and material 
evidence has been submitted to reopen the 
claim for service connection for post-
traumatic stress disorder.  Should the 
benefit sought on appeal remained denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in  February 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




